Name: Commission Regulation (EC) No 2419/1999 of 12 November 1999 supplementing the Annex to Regulation (EC) No 2301/97 on the entry of certain names in the 'Register of certificates of specific character' provided for in Council Regulation (EEC) No 2082/92 on certificates of specific character for agricultural products and foodstuffs
 Type: Regulation
 Subject Matter: consumption;  agricultural activity;  marketing;  foodstuff
 Date Published: nan

 Important legal notice|31999R2419Commission Regulation (EC) No 2419/1999 of 12 November 1999 supplementing the Annex to Regulation (EC) No 2301/97 on the entry of certain names in the 'Register of certificates of specific character' provided for in Council Regulation (EEC) No 2082/92 on certificates of specific character for agricultural products and foodstuffs Official Journal L 291 , 13/11/1999 P. 0025 - 0026COMMISSION REGULATION (EC) No 2419/1999of 12 November 1999supplementing the Annex to Regulation (EC) No 2301/97 on the entry of certain names in the "Register of certificates of specific character" provided for in Council Regulation (EEC) No 2082/92 on certificates of specific character for agricultural products and foodstuffsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2082/92 of 14 July 1992 on certificates of specific character for agricultural products and foodstuffs(1), and in particular Article 9(1) thereof,Whereas:(1) In accordance with Article 7 of Regulation (EEC) No 2082/92, Spain has forwarded an application to the Commission for a name to be entered in the Register of certificates of specific character;(2) The description "traditional speciality guaranteed" can only be used with names entered in that Register;(3) An objection under Article 8 of that Regulation was sent to the Commission following the publication in the Official Journal of the European Communities(2) of the name set out in the Annex hereto, but that objection was withdrawn after proper explanations were provided. The term "Serrano" is considered specific in itself in accordance with the first indent of Article 5(1) of Regulation (EEC) No 2082/92, i.e. it is untranslatable. It must therefore be used as it stands. Furthermore, the term "Serrano" is registered without prejudice to the use of the term "mountain". There is no conflict between the two terms;(4) As a consequence, the name set out in the Annex should be entered in the Register of certificates of specific character and thereby protected as a traditional speciality guaranteed within the Community pursuant to Article 13(2) of Regulation (EEC) No 2082/92. This means that the name can only be used where the specification is complied with. However, a transitional period of three months should be allowed to use up stocks of the product not meeting the specification;(5) The Annex hereto supplements the Annex to Commission Regulation (EC) No 2301/97(3), as last amended by Regulation (EC) No 2527/98(4),HAS ADOPTED THIS REGULATION:Article 1The name set out in the Annex hereto is hereby added to the Annex to Regulation (EC) No 2301/97 and entered in the Register of certificates of specific character provided for in Article 9(1) of Regulation (EEC) No 2082/92.Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.It shall apply from 1 March 2000.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 12 November 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 208, 24.7.1992, p. 1.(2) OJ C 371, 1.12.1998, p. 3.(3) OJ L 319, 21.11.1997, p. 8.(4) OJ L 317, 26.11.1998, p. 14.ANNEX"JamÃ ³n Serrano" (Article 13(2) of Regulation (EEC) No 2082/92(1).(1) The main points in the specification are set out in OJ C 371, 1.12.1998, p. 3.